Exhibit Portions of this Exhibit have been omitted pursuant to a request for confidential treatment filed with the Securities and Exchange Commission.The omissions have been indicated by asterisks (“*****”), and the omitted text has been filed separately with the Securities and Exchange Commission. AMENDED AND RESTATED AFFILIATION AND LICENSE AGREEMENT FOR DTH SATELLITE EXHIBITION OF PROGRAMMING PLAYBOY TV, TWO ADULT MOVIE CHANNELS AND PLAYBOY TV EN ESPAÑOL DIRECTV, INC. and PLAYBOY ENTERTAINMENT GROUP, INC. and SPICE HOT ENTERTAINMENT, INC. AMENDED AND RESTATED AFFILIATION AND LICENSE AGREEMENT FOR DTH SATELLITE EXHIBITION OF PROGRAMMING AMENDED AND RESTATED AGREEMENT made as of August 1, 2007 (the “Effective Date”), by and between PLAYBOY ENTERTAINMENT GROUP, INC.,and SPICE HOT ENTERTAINMENT, INC., each of which is a Delaware corporation having an office located at Media Center Drive., Los Angeles, California 90065 (collectively referred to herein as “Programmer”), and DIRECTV, INC., a California corporation, having an office located at 2230 East Imperial Hwy., El Segundo, California90245 (“Affiliate”). WITNESSETH: WHEREAS, Affiliate and Programmer entered into a written agreement entitled Amended and Restated Affiliation and License Agreement for DTH Satellite Exhibition of Programming dated September 16, 2006 (the “Current Playboy Agreement”), whereby Programmer granted Affiliate the right to distribute various television networks owned and operated by Programmer that feature adult films, related programming and interstitial material (individually the “Service,” or collectively the “Services”, as defined in Section 1(b) below) via the DTH Distribution System (as defined in Section 1(a)(ii) below) in the United States (the “Territory”) as restricted herein; WHEREAS, the parties desire to amend various terms of the Agreement and herein restate the Agreement in its entirety; and WHEREAS, this Agreement supersedes all prior understandings and agreements relating to the subject matter herein, including without limitation, the Current Playboy Agreement and any amendments or extensions thereto; NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND ADEQUACY OF WHICH ARE HEREBY ACKNOWLEDGED, IT IS MUTUALLY AGREED AS FOLLOWS: 1.Grant of Rights. (a)Distribution; Certain Definitions. (i)Programmer hereby grants to Affiliate, and Affiliate hereby accepts, the non-exclusive right to distribute the Service in the Territory via the DTH Distribution System (as defined below) to DIRECTV Subscribers during the Term (as 2 defined in Section 6(a) below), as follows: (i) with respect to the Playboy TV Service (as defined in Section 1(b) below), distribution shall include residential subscribers, hotels, motels, private offices, multiple dwelling facilities and oil rigs (provided, however, that Affiliate shall not have the right to distribute the Service in any common areas to which the public has free access) on a subscription (a la carte or package) basis (the “Subscription Offerings”) and on a pay-per-view, pay-per-block and pay-per-night basis (collectively, the
